On Petition eor Rehearing.
(179 Pac. 560.)
In Banc.
HARRIS, J.
5, 6. On September 3, 1915, the Hodson-Feenaughty Company obtained an order from *651Malheur County for a carload of culverts; and on September 9, 1915, the company secured an order from Harney County for a carload of culverts. These orders were not turned over to the Coast Culvert & Plume Company. The defendant tells about these two orders in its second further and separate answer and by way of counterclaim seeks to recover from the plaintiff the profits which the defendant avers it would have made if the orders had been delivered to it to be filled. The theory of the defendant was that the parties were acting pursuant to exhibit “B” from July 1, 1915, to September 12, 1915. The plaintiff contended that exhibit “B” terminated with the end of June 30, 1915, and that therefore it did not apply to any orders for culverts secured by the plaintiff after June 30, 1915.
The defendant requested the court to give the following instruction to the jury:
/‘If you find from the evidence that the plaintiff did take an order in Harney County and sold culvert to Harney County for the defendant, and never notified defendant thereof, then defendant is entitled to the profits lost to it thereby and plaintiff is not entitled to any credit for commissi on thereon. This same instruction applies to the Malheur County claim of similar nature, and in this connection, I further instruct you that exhibit “L” of plaintiff and exhibit 2 of defendant, respectively are in writing, and show upon their face that sales of Armco iron were made by the plaintiff to the respective counties of Malheur and Harney. ’ ’
The court refused to charge the jury as requested by the defendant. The following instruction was however given to the jury:
“Defendant has filed a counterclaim in this case, and as to this counterclaim, it is essential that the defendant establish the same by a preponderance of *652proof before there can be any judgment in its favor against the plaintiff thereon. If you find from the evidence that on September 3d and 9th, respectively, 1915, plaintiff was the agent for the defendant for the sale of culverts manufactured by the defendant, and while plaintiff was such agent, it received orders for the culvert manufactured by the defendant, but did not turn those orders over to the defendant, but filled the same with culvert of different class and character and did not give the defendant an opportunity to fill said orders, then I instruct you that the defendant is entitled to charge the plaintiff with all the profits which the defendant lost by reason of the plaintiff’s failure to turn over the said order or orders so secured. The only thing about that is, that instruction refers to orders received by Hodson-Feenaughty for Armco iron. If they received orders simply for culvert, why this instruction does not apply. This instruction applies to orders received for Armco culvert. If they were agents of the flume company and received any. orders for Armco Iron Culvert, they must have turned them over, or pay the lost profit.”
The defendant argues that, since an agent is not entitled to a commission when he acts in bad faith or fraudulently, the requested instruction, which announces that rule, should have been given to the jury; and that the instruction which the court did give permitted the jury to allow the plaintiff a commission on the orders which Harney and Malheur Counties gave “even if the jury had been satisfied that the plaintiff was guilty of concealment and fraud.” The plaintiff did not claim any commission on account of these two orders. Nothing occurred at any time.during the trial which could have led the jury to understand that the plaintiff could be allowed commissions for the orders which had been secured from Malheur and Harney counties in September, 1915. The only question arising out of these two orders was whether *653or not the defendant was entitled to damages. The instructions of the court were plain and understandable and, as we read the record, it is not at all likely that any one of the jurors misunderstood the instructions of the court concerning these two orders for culverts.
Moreover, exhibit “B” expired with the end of June 30, 1915. By its express terms exhibit “B” was effective “for a period of one year from July 1,1914.” On June 30, 1915, the defendant addressed and sent a letter to the plaintiff which, so far as material here, reads as follows:
“Referring to your selling contract with us which expires today, will say that under the present unsettled metal conditions, we are not in position to renew it at this time. A little later when conditions get settled so we can have something more definite to work on than we have now, we will take the mattér up with you again for further consideration, but in the meantime, we will try and fill all orders that you send us at our regular list prices on our 1914 B price list, where the credit risk and other conditions are satisfactory to us, allowing you 12%% commission on all such accepted sales.
“This arrangement, however, is subject to change at any time by us.”
The letter states that “we are not in a position to renew” exhibit “B” “at this time.” The most that the defendant expresses is a willingness to “try” to fill any orders that the plaintiff may send. There was no agreement expressed or implied that the plaintiff would or should send its orders for culverts to the defendant to be filled. If any orders secured by the plaintiff were in fact turned over to and filled by the defendant after June 30, 1915, then, of course, the letter governed the rights of the parties. No substantial right of the defendant was prejudiced *654by tbe instruction which the court gave or by the refusal of the court* to give the instruction which was requested by the defendant.
The petition for a rehearing is denied.
Affirmed. Rehearing Denied.